Exhibit 10.1

 

LOGO [g705889page_006.jpg]

ENGAGEMENT AGREEMENT

April 1, 2014

Dr. Yuichi Iwaki

Chief Executive Officer

MediciNova, Inc.

4275 Executive Square, Suite 650

San Diego, CA 92037

Dear Dr. Iwaki,

This agreement (together with all attachments hereto, the “Agreement”) is made
effective April 8, 2014 and confirms the engagement of van den Boom &
Associates, LLC (“we” or “van den Boom”) to assist MediciNova, Inc.
(“MediciNova”, “the Company” or “management”) with general accounting services.

Services:

The objective of van den Boom’s services is to assist MediciNova’s management
with general accounting services. Services to be provided include but are not
limited to:

 

 

•

 

Provide an Chief Financial Officer level resource to assist with Finance
Department oversight including, but not limited to, reviewing accounting
records, coordinating and assisting auditors, budgeting, treasury, Sarbanes
Oxley oversight and drafting and reviewing financial statements

 

 

•

 

Provide an Accounting Manager/Controller level resource to assist with
day-to-day accounting functions including, but not limited to, preparing and
reviewing accounting records, drafting financial statements, coordinating and
assisting auditors

Project team:

The bios of the associates we are proposing to assist MediciNova are included in
Attachment A. Although we do not anticipate changes to this team, we do reserve
the right to replace a consultant with an equally qualified consultant, if
necessary. We do not anticipate that each of these consultants will be assigned
to this project on a full time basis.

Fees and Billing:

Van den Boom will bill MediciNova based on work performed at the following
rates:

 

Accounting Manager Resource

  

$135/hr

Controller Resource

  

$150/hr

CFO Resource

  

$225/hr

 

van den Boom & Associates, LLC

  

3525 Del Mar Heights Rd. #316

   esther@vandenboomassociates.com

San Diego, CA 92130

   (619) 665.2478 phone



--------------------------------------------------------------------------------

 

In the event of an audit, investigation, or other proceeding, relating to
MediciNova’s business records by a third party, van den Boom will use
commercially reasonable efforts to assist MediciNova, at its then prevailing
hourly rates.

No Solicitation for Employment:

MediciNova recognizes that during the course of business, MediciNova will come
in contact with van den Boom employees and contractors (“staff”). MediciNova
further recognizes and agrees that van den Boom has made a considerable
investment in its staff. Therefore, during the term of this agreement and for a
period of six months thereafter, MediciNova shall not solicit the employment,
employ, engage as a consultant, or engage in any other capacity, the services of
any person who is then or was within the immediate preceding six months a staff
of van den Boom. In addition to other remedies available in law or in equity,
MediciNova agrees that for each individual employed or engaged by MediciNova in
violation of this Agreement, MediciNova shall pay to van den Boom liquidated
damages of an amount equal to 50% of the Van den Boom staffs’ annual salary or
compensation.

Permission to Use Logo or Registered Mark:

MediciNova by and through its undersigned authorized representative, hereby
gives permission for van den Boom to publish and/or use its company logo or
registered mark and/or company name for reasonable purposes connected with the
business of van den Boom on behalf of the Company. It is also understood that
van den Boom may use said logo or mark and/or name as a reference for
advertising relating to van den Boom’s services and portfolio of clients. The
Company hereby releases van den Boom from all liability relating to the
publication or use of the logo/mark and/or the company’s name.

Confidentiality:

Van den Boom agrees to maintain in confidence and not disclose or use any
proprietary information or know-how belonging to MediciNova.

Termination:

The term of this agreement is intended to be through March 31, 2015 at which
time a new engagement agreement must be executed. Either party may terminate the
services arrangement between van den Boom and MediciNova (i) upon 30 days
advance written notice to the other party or (ii) immediately upon a material
breach of this Agreement by the other party and a failure by the other party to
cure such breach within 10 days of written notice thereof by the non-breaching
party to the breaching party. Upon any termination of the services or this
Agreement, the Company shall pay van den Boom for all work-in-progress, services
already performed and expenses incurred by us up to and including the effective
date of such termination.

To the extent that van den Boom agrees to perform services for a subsequent
fiscal year, the terms and conditions set forth in this Agreement shall apply to
the performance of such services, except as specifically modified, amended or
supplemented in writing by the parties. Changes in the scope of the services and
estimated fees for such services in subsequent fiscal years will be communicated
in supplemental agreements.

 

van den Boom & Associates, LLC

  

3525 Del Mar Heights Rd. #316

   esther@vandenboomassociates.com

San Diego, CA 92130

   (619) 665-2478 phone



--------------------------------------------------------------------------------

 

Indemnification:

MediciNova shall indemnify and hold harmless van den Boom and its officers,
directors, shareholders, partners, members, managers, agents, employees and
affiliates from any and all claims, costs, expenses or liabilities, including,
but not limited to, attorneys’ fees, arising from or in any manner connected
with any and all acts performed by van den Boom on behalf of MediciNova pursuant
to the terms of this engagement agreement and for any acts or decisions made in
good faith while performing services for MediciNova pursuant to this engagement
agreement; provided, however, that van den Boom shall not be entitled to
indemnity for any claims related to gross negligence or misconduct on the part
of van den Boom and its officers, directors, shareholders, partners, members,
managers, agents, employees and affiliates.

Van den Boom appreciates the opportunity to be of assistance to the Company. If
this Agreement accurately reflects the terms on which the Company has agreed to
engage van den Boom, please sign below on behalf of the Company and return it to
Esther van den Boom, 3525 Del Mar Heights Rd. #316, San Diego, CA 92130.

 

Very truly yours,

/s/ Esther van den Boom

 

Esther van den Boom

Owner, van den Boom & Associates LLC

Agreed to and accepted on behalf of:

MediciNova, Inc.

By:

 

/s/ Yuichi Iwaki

Dr. Yuichi Iwaki

Chief Executive Officer

 

van den Boom & Associates, LLC

  

3525 Del Mar Heights Rd. #316

   esther@vandenboomassociates.com

San Diego, CA 92130

   (619) 665-2478 phone



--------------------------------------------------------------------------------

 

ATTACHMENT A

Esther van den Boom, CPA - CFO

Esther van den Boom brings over thirteen years of accounting and auditing
experience to van den Boom & Associates, including most recently having worked
with Ernst & Young LLP as a Senior Manager in their San Diego office’s audit
practice. Esther has extensive experience working with public companies both in
the biotechnology and technology industries assisting them with complex
accounting and auditing matters such as revenue recognition, product launches,
debt and equity transactions, complex valuations and implementation of SOX 404.
During her tenure with Ernst & Young LLP, Esther gained significant experience
with SEC filings and registration statements including initial public offerings,
secondary offering, and debt offerings. In addition to extensive public company
experience, Esther has worked closely with many early stage, venture backed
companies, including working with several through their successful transition to
a public company. Prior to joining Ernst & Young’s audit practice, Esther worked
with Ernst & Young’s internal audit practice where she assisted clients with
their SOX 404 implementations, including process documentation, identifying and
designing key controls, and test and remediation. Before working in public
accounting, Esther worked as Manager of Accounting with ULR. Esther received a
B.A. in Economics from University of California, San Diego and a M.S. in
Accountancy from San Diego State University and is a licensed CPA.

John O’Neil, CPA - Controller

John O’Neil is a licensed CPA in the state of California with six years of
accounting and auditing experience. Most recently, John worked with Ernst &
Young LLP (E&Y) as a Senior in the San Diego assurance practice where he
performed risk assessment, planning, and management of financial statement
audits. His clients ranged in size from closely held, venture capital backed
start-up companies to billion dollar SEC registrants. John served a variety of
industries with clients in the technology, biotechnology, real estate and
software industries. He has experience with the IPO process through his
involvement on two successful IPOs. During his time at E&Y, he evaluated
compliance with Sarbanes-Oxley Section 404 including review of process
documentation, test of control effectiveness and evaluation of deficiencies.
Prior to his employment with E&Y, John worked for a local tax accounting firm in
San Diego. He was responsible for the preparation of corporate, partnership and
personal income tax returns and the organization of client data for workpaper
documentation. John received a Bachelor’s degree in Accountancy from the
University of San Diego.

Amber Wilson, CPA

Amber recently joined van den Boom after beginning her career with Ernst & Young
LLP in the San Diego office’s audit practice where she was responsible for
performing risk assessments, audit planning, and performing financial statement
audits as well as all aspects of audits of internal controls over financial
reporting including review of process documentation, evaluating the design and
operating effectiveness of internal controls over financial reporting, and
assessing control deficiencies. Amber served a variety companies including those
in the medical device, defense, and technology industries. Her clients ranged in
size from small private companies to billion dollar SEC registrants. Amber
received a Bachelor’s degree in Business Economics and a minor in Accounting
from the University of California, Los Angeles and is a licensed CPA.

 

van den Boom & Associates, LLC

  

3525 Del Mar Heights Rd. #316

   esther@vandenboomassociates.com

San Diego, CA 92130

   (619) 665-2478 phone